—Appeal by the defendant from a judgment of the County Court, Nassau County (Orenstein, J.), rendered July 11, 1996, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
There was no Brady violation (see, Brady v Maryland, 373 US 83) in the instant case since the People did not possess the material in question (see, People v Johnson, 195 AD2d 481).
The defendant’s remaining contentions lack merit. Mangano, P. J., Bracken, Krausman and McGinity, JJ., concur.